Title: From John Quincy Adams to John Adams, 11 July 1814
From: Adams, John Quincy
To: Adams, John



My Dear Son.
Ghent 11. July 1814.

The last Letter that I wrote to you, was dated the 31st: of August 1813. Almost a year ago—and as I know not whether you have received it, I enclose with this one a Copy of it—I have explained to your brother George in a Letter to him the causes which have prevented me from writing to either of you for so long a time—He will shew you his Letter, where you will find them—I now send addressed to him and you, an Essay written for the use of you both—It is very long, and perhaps you will not find it very entertaining—I am not sure that you are even yet of an age fully to understand it; but as you wrote me long since your intention to keep a file of your Letters, and I suppose George does the same, you may put this Essay upon the files, and read it when you shall be two or three years older.
 I have now the pleasure to acknowledge the receipt of your Letter of 21. January—but think, my Dear Son, that between this, and the last previous Letter I had from you, there was almost two Years—I do not wonder you thought it necessary to tell me that you had not forgotten your mother and me; but I hope you will never again be so long without giving us reason to remember you.
I am glad to find that you are engaged and making progress in the study both of the Greek and Latin, and that you have also begun to learn French—I hear that you are considered as a good Latin Scholar, and having acquired that reputation so early, I hope you will take care never to lose it.
I am now far distant from every part of my family—Almost as far from your Mama, and your brother Charles, as from your brother George and you— But I have the consolation of hearing much oftener from them than it is possible I should hear from you. I left St: Petersburg the 28th. of April, and I have already received many Letters from your Mama, and two from your brother Charles—You know he is not yet seven years old, but he keeps a Journal and a Letter Book—I hope you have before this received one or two Letters from him, by which you will see what progress he has made in his hand writing.—He goes as steadily to school as his Health admits, and has as many amusements and is as fond of them as other children of his age.
The last Letter I have from your Mama, is dated the 7th: of June—she had then just moved into the Country for the Summer, for the benefit of Charles’s health—The Country is always much healthier for children than such large Cities as St: Petersburg.—I suppose you know your Aunt Smith has a little daughter name Caroline Amelia.
I know not how long I shall stay here; nor whether I shall return to St: Petersburg or whether your Mama and brother Charles will come to me here—Neither can I tell when we shall return to America; but I hope it will be next Spring.—I have been so long and so many times disappointed in my expectations of being restored to my whole family, that I scarcely dare to indulge my hopes any longer—yet I flatter myself they will not always be frustrated—I am, Dear John, your affectionate father
John Quincy Adams.